Judgment, Supreme Court, Bronx County, rendered June 17, 1974, convicting defendant, after a jury trial, of two counts of robbery in the first degree, two counts of robbery in the second degree, grand larceny in the third degree and possession of a weapon, and sentencing him to an indeterminate term of imprisonment with a maximum of 12 years and a minimum of four years for robbery in the first degree, to a concurrent indeterminate term with a maximum of five years for robbery in the second degree, to a concurrent indeterminate term with a maximum of four years for grand larceny in the third degree and to a concurrent one year definite sentence for possession of a weapon, unanimously modified, on the law, to the extent of reversing the convictions for grand larceny in the third degree and possession of a weapon, vacating the sentences thereon, and dismissing those counts of the indictment; and, as so modified, the judgment is affirmed. The People concede that these latter counts are lesser inclusory concurrent counts of robbery in the first degree, and that the verdict of guilty on the counts of robbery in the first degree requires dismissal of the convictions on the inclusory counts. (People v Grier, 37 NY2d 847; People v Colon, 46 AD2d 624; People v Pyles, 44 AD2d 784.) We have considered the other points urged by appellant and find them without merit. Concur—Kupferman, J. P., Silverman, Capozzoli, Lane and Nunez, JJ.